[Cite as Pettiford v. Aggarwal, 126 Ohio St.3d 413, 2010-Ohio-3237.]




                 PETTIFORD, APPELLEE, v. AGGARWAL, APPELLANT.
      [Cite as Pettiford v. Aggarwal, 126 Ohio St.3d 413, 2010-Ohio-3237.]
Civil procedure — Summary judgment — Contradiction between affidavit and
         deposition testimony of expert witness — Explanation required.
      (No. 2009-1602 — Submitted May 11, 2010 — Decided July 14, 2010.)
      APPEAL from the Court of Appeals for Montgomery County, No. 22736,
                          186 Ohio App.3d 705, 2009-Ohio-3642.
                                     __________________
                                  SYLLABUS OF THE COURT
An affidavit of a retained, nonparty expert contradicting the former deposition
         testimony of that expert and submitted in opposition to a pending motion
         for summary judgment does not create a genuine issue of material fact to
         prevent summary judgment unless the expert sufficiently explains the
         reason for the contradiction. (Byrd v. Smith, 110 Ohio St.3d 24, 2006-
         Ohio-3455, 850 N.E.2d 47, applied.)
                                     __________________
         O’CONNOR, J.
         {¶ 1} In this appeal, we address whether an affidavit of a nonparty expert
that contradicts the expert’s deposition testimony can be used to create a genuine
issue of material fact and defeat summary judgment.                         Appellant, Rajendra
Aggarwal, M.D., asserts that appellee, Barbara Pettiford, submitted a sham expert
affidavit1 in opposition to Dr. Aggarwal’s motion for summary judgment. Dr.
Aggarwal urges us to extend our holding in Byrd v. Smith, 110 Ohio St.3d 24,

1. The term “sham affidavit” is used by federal courts to describe “a contradictory affidavit that
indicates only that the affiant cannot maintain a consistent story, or is willing to offer a statement
solely for the purpose of defeating summary judgment.” Jiminez v. All Am. Rathskeller, Inc.
(C.A.3, 2007), 503 F.3d 247, 253.
                             SUPREME COURT OF OHIO




2006-Ohio-3455, 850 N.E.2d 47, to contradictory affidavits of nonparty expert
witnesses and hold that a sham affidavit may not be used to create a triable issue
of material fact and thereby defeat summary judgment.
       {¶ 2} Conversely, Pettiford contends that her expert’s affidavit was not a
sham affidavit, because it merely supplemented, and did not contradict, the
expert’s deposition testimony. In addition, Pettiford argues that the Byrd doctrine
should not be applied to nonparties, because of the differing interests between
parties and nonparties.
       {¶ 3} We hold that an affidavit of a retained, nonparty expert
contradicting the former deposition testimony of that expert and submitted in
opposition to a pending motion for summary judgment does not create a genuine
issue of material fact to prevent summary judgment unless the expert sufficiently
explains the reason for the contradiction.
       {¶ 4} We therefore reverse the judgment of the court of appeals and
remand this matter to the trial court for further proceedings consistent with this
opinion.
                              Relevant Background
       {¶ 5} Dr. Aggarwal is a family-practice physician, and Pettiford was his
patient. In June 1999, Pettiford underwent chest x-rays and an MRI that Dr.
Aggarwal allegedly interpreted as “clear and normal.” In July 2002, a second
MRI was performed, and a tumor was discovered on Pettiford’s right lung.
       {¶ 6} Pettiford filed a medical-negligence action against Dr. Aggarwal,
alleging that Dr. Aggarwal had misinterpreted Pettiford’s chest x-rays by failing
to recognize the tumor. Dr. Aggarwal moved for summary judgment on the
grounds that no genuine issues of material fact remained for trial. Dr. Aggarwal
submitted an affidavit in which he testified that he had conformed to all
applicable standards of care in his treatment of Pettiford and that he had not
caused any injury to her.



                                         2
                                January Term, 2010




       {¶ 7} In response, Pettiford presented the affidavit of her expert, Trent
Sickles, M.D., a family-medicine physician.          Dr. Sickles affirmed that Dr.
Aggarwal had deviated from accepted standards of care by failing to recognize a
lung mass on Pettiford’s x-ray.      Dr. Sickles’s affidavit did not include any
testimony on the issues of proximate causation or damages.
       {¶ 8} The trial court denied the motion for summary judgment, finding
that a genuine issue of material fact was present.
       {¶ 9} Dr. Aggarwal’s counsel subsequently deposed Dr. Sickles to
discover all of the opinions that he held in this case. Dr. Sickles testified that he
had reviewed everything that was necessary to form his full and final opinions
and that he was prepared to give those opinions. Dr. Sickles testified consistently
with his affidavit and reiterated that Dr. Aggarwal had deviated from acceptable
standards of medical care by failing to recognize the lung mass on Pettiford’s
June 1999 x-ray. Dr. Sickles further testified that he did not intend to render any
opinions about (1) the treatment Pettiford may have undergone if a diagnosis had
been made in June 1999, (2) the effect of the alleged three-year delay upon
Pettiford’s treatment or course, or (3) causation. Later in the deposition, Dr.
Sickles stated that he had determined that he could not give any opinions about
causation. At the conclusion of the deposition, Dr. Sickles confirmed that he had
covered all of the opinions that he had formed.
       {¶ 10} Shortly before trial, Dr. Aggarwal renewed his motion for
summary judgment, alleging that Pettiford had conceded that she would be unable
to provide expert testimony on causation. In response to the motion, Pettiford
submitted a new affidavit from Dr. Sickles. In this affidavit, Dr. Sickles testified
as follows:
       {¶ 11} “1. My name is Trent Sickles. I am a licensed physician in the
state of Ohio and I have given sworn testimony regarding the negligence of Dr.
Aggarwal by Barbara Pettiford.



                                         3
                               SUPREME COURT OF OHIO




          {¶ 12} “2. I further agree to testify as an expert for the Plaintiff, Barbara
Pettiford regarding damages she has suffered as a direct and proximate result of
Dr. Aggarwal’s negligence.
          {¶ 13} “3. Specifically, I believe that Ms. Pettiford endured pain and
suffering for an extensive period of time as a direct and proximate result of Dr.
Aggarwal’s negligence in failing to diagnose the tumor in her right lung.
          {¶ 14} “4. I further believe that Ms. Pettiford suffered the crisis of a
collapsed lung, and [an] extended hospital stay as a direct and proximate result of
the negligence of Dr. Aggarwal.”
          {¶ 15} In response to Dr. Sickles’s new affidavit, Dr. Aggarwal filed a
reply memorandum and a motion to strike the affidavit. Dr. Aggarwal contended
that affidavits contradicting former deposition testimony may not be used to
create, without sufficient explanation, genuine issues of material fact and defeat
summary judgment. Without offering any rationale, the trial court granted Dr.
Aggarwal’s motion for summary judgment and did not rule on the motion to
strike.
          {¶ 16} On appeal, the Second District Court of Appeals reversed in a
divided opinion. The lead opinion stated that contradictions existed between the
deposition of Dr. Sickles and his subsequent affidavit. Pettiford v. Aggarwal, 186
Ohio App.3d 705, 2009-Ohio-3642, 930 N.E.2d 351, at ¶ 38. However, the court
concluded that the rule espoused in Byrd prohibiting the use of a contradictory
affidavit to defeat summary judgment did not control, because the rule applied
only to contradictory affidavits of parties, not nonparty witnesses. Id.
          {¶ 17} The concurring opinion agreed that Byrd was limited in its
application to parties but, unlike the lead opinion, found that Dr. Sickles’s
affidavit was “not unambiguously inconsistent with his prior deposition
testimony.” Id. at ¶ 46-47.




                                            4
                                January Term, 2010




       {¶ 18} The dissenting judge found that Dr. Sickles’s affidavit completely
contradicted his deposition testimony. Id. at ¶ 58. The dissenting judge also
disagreed with the majority’s narrow reading of Byrd and would have applied its
analysis and rule to retained expert witnesses. Id. at ¶ 62.
       {¶ 19} The case is now before us on our acceptance of a discretionary
appeal to determine whether an affidavit of a nonparty expert witness submitted in
opposition to summary judgment that, without sufficient explanation, contradicts
deposition testimony of that witness may create a genuine issue of material fact to
defeat summary judgment. 123 Ohio St.3d 1507, 2009-Ohio-6210, 917 N.E.2d
810.
                                      Analysis
                       A. The Rule Adopted in Byrd v. Smith
       {¶ 20} In Byrd, we were called upon to resolve a certified conflict over
whether a party’s affidavit that is inconsistent with or contradictory to the party’s
deposition testimony should be considered by the trial court in deciding a motion
for summary judgment. Byrd v. Smith, 110 Ohio St.3d 24, 2006-Ohio-3455, 850
N.E.2d 47, ¶ 1.     The plaintiff, Bryan Byrd, sought uninsured/underinsured-
motorist coverage related to injuries he sustained while driving a van owned or
leased by his employer. Id. at ¶ 2-3. Byrd submitted an affidavit in opposition to
summary judgment in which he outlined facts that were arguably inconsistent
with his deposition testimony. Id. at ¶ 5 and 14-19. Without addressing the
supposed inconsistency, the trial court granted summary judgment, and the
Twelfth District Court of Appeals affirmed. Id. at ¶ 6–7.
       {¶ 21} In answering the certified question, we were mindful of the
purpose of summary judgment. We recognized that the procedure set forth in
Ohio Civ.R. 56 is modeled after the corresponding federal rule and observed that
the federal rules “are ‘designed “to secure the just, speedy and inexpensive
determination of every action.” Fed. Rule Civ. Proc. 1 * * *. Rule 56 must be



                                          5
                            SUPREME COURT OF OHIO




construed with due regard not only for the rights of persons asserting claims and
defenses that are adequately based in fact to have those claims and defenses tried
to a jury, but also for the rights of persons opposing such claims and defenses to
demonstrate in the manner provided by the Rule, prior to trial, that the claims and
defenses have no factual basis.’ Celotex Corp. v. Catrett (1986), 477 U.S. 317,
327, 106 S.Ct. 2548, 91 L.Ed.2d 265.” Id. at ¶ 11.
       {¶ 22} Bearing in mind the purpose of summary judgment, we turned our
attention to the substantive issue. We noted our holding in Turner v. Turner
(1993), 67 Ohio St.3d 337, 617 N.E.2d 1123, that “a moving party’s contradictory
affidavit may not be used to obtain summary judgment.” Byrd at ¶ 22. We
acknowledged that “[w]hether Turner’s rule against a moving party’s benefiting
from an inconsistent affidavit should be applied to nonmoving parties is a matter
of some dispute.” Id. at ¶ 23.
       {¶ 23} In Byrd, we were cognizant that moving and nonmoving parties
hold different positions and are afforded different standards during the summary-
judgment analysis. Most notably, during the trial court’s review of the evidence
for genuine issues of material fact, the nonmoving party receives the benefit of all
favorable inferences. In light of that dynamic, we adopted the following rule:
       {¶ 24} “[W]hen determining the effect of a party’s affidavit that appears
to be inconsistent with the party’s deposition and that is submitted either in
support of or in opposition to a motion for summary judgment, a trial court must
consider whether the affidavit contradicts or merely supplements the deposition.
Unless a motion to strike has been properly granted pursuant to Civ.R. 56(G), all
evidence presented is to be evaluated by the trial court pursuant to Civ.R. 56(C)
before ruling. If an affidavit of a movant for summary judgment is inconsistent
with the movant’s former deposition testimony, summary judgment may not be
granted in the movant’s favor. * * *




                                         6
                               January Term, 2010




       {¶ 25} “With respect to a nonmoving party, the analysis is a bit different.
If an affidavit appears to be inconsistent with a deposition, the court must look to
any explanation for the inconsistency. We do not say that a nonmoving party’s
affidavit should always prevent summary judgment when it contradicts the
affiant’s previous deposition testimony. After all, deponents may review their
depositions and correct factual error before the depositions are signed.” Byrd, 110
Ohio St.3d 24, 2006-Ohio-3455, 850 N.E.2d 47, at ¶ 26-27.
       {¶ 26} We therefore held, “An affidavit of a party opposing summary
judgment that contradicts former deposition testimony of that party may not,
without sufficient explanation, create a genuine issue of material fact to defeat a
motion for summary judgment.” Id. at paragraph three of the syllabus.
                         B. Application of Byrd v. Smith
       {¶ 27} Dr. Aggarwal urges us to extend the holding in Byrd to
contradictory affidavits of nonparty experts. Conversely, Pettiford contends that
the differing nature of the testimony and interests between a party and a nonparty
renders the Byrd doctrine inapplicable to the affidavit of a nonparty expert.
Additionally, Pettiford likens expert witnesses to nonparty lay witnesses and
argues that counsel cannot prevent a nonparty expert from deliberately or
inadvertently misstating facts during a deposition. We find Pettiford’s positions
unpersuasive.
       {¶ 28} The rationale supporting the rule set forth in Byrd is germane to an
affidavit of a retained, nonparty expert that contradicts former deposition
testimony of that expert without sufficient explanation. Pettiford’s reasoning
overlooks both the critical distinctions between a lay witness and a retained expert
witness and the similarities between a party and a retained expert witness.
       {¶ 29} A nonparty lay witness offers testimony only on facts and receives
no compensation for his or her testimony. Because the issue is not before us
today, we are not deciding whether the Byrd analysis can be applied to a



                                         7
                              SUPREME COURT OF OHIO




contradictory affidavit of a nonparty lay witness. Similarly, we are not deciding
whether the Byrd analysis can be applied to a nonparty expert witness who is not
retained and compensated by a party or his or her attorney. An example of this
type of nonparty expert would be the plaintiff’s treating physician in a medical
negligence case who has not been engaged by any party and is not being
compensated for his or her testimony.
          {¶ 30} These types of witnesses, however, are readily distinguishable
from a nonparty expert witness who is retained and compensated by a party or his
or her attorney. The retained expert witness is engaged to review the facts and
offer opinion testimony on the essential, material elements of the claim at issue.
In essence, the expert is an extended voice of the party and the proponent of the
party’s claims. Expert witnesses are also subject to more-restrictive discovery
and evidentiary rules than fact witnesses. See, e.g., Evid.R. 601(D) and 702;
Civ.R. 26(B)(5).
          {¶ 31} Unlike an attorney’s limited contact with a fact witness or a
treating physician, an attorney’s direction of a retained, nonparty expert is
significant, akin to the attorney’s direction of a party. The attorney directs the
expert as to the subject matter upon which an opinion is needed, helps to
determine what evidence the expert reviews, and works closely with the expert
throughout the litigation to prove or defend against the causes of action. Because
the expert’s testimony is required to prove or defend against the claims, it is
paramount that the attorney exercises a significant degree of control over the
expert.
          {¶ 32} While the attorney technically does not represent the expert during
the expert’s deposition, the attorney customarily prepares the expert for the
deposition and supports the expert during the deposition just as he or she would
with a party. And the attorney often acts during an expert’s deposition as he or
she would act during a party’s deposition, objecting to opposing counsel’s



                                          8
                                January Term, 2010




questioning and rehabilitating the expert if necessary.         If the attorney is
dissatisfied with the expert’s deposition testimony or believes that a misstatement
has been made, the attorney has the ability to clarify the deposition on the record.
Moreover, as we noted in Byrd, Civ.R. 30(E) provides the deponent with the
opportunity to correct errors in form or substance and give a statement of reasons
for any corrections, Byrd, 110 Ohio St.3d 24, 2006-Ohio-3455, 850 N.E.2d 47, ¶
27, which is often done in conjunction with the party’s attorney. Thus, Pettiford’s
assertion that a nonparty witness does not have the benefit of counsel to protect
him from misstatements is unavailing.
       {¶ 33} In light of the fact that there is a process for reviewing and
correcting deposition transcripts, we rejected the assertion in Byrd that the limited
purpose of depositions and the manner in which they are taken excuse a
deponent’s cavalier treatment of facts established through deposition testimony.
Id. at ¶ 27. This rationale holds equally true when a retained, nonparty expert
deponent attempts to change or contradict the opinions established in deposition
testimony in a subsequent affidavit.
       {¶ 34} The numerous parallels between the degree of control an attorney
has over a party and over a retained, nonparty expert lead us to the conclusion that
Byrd’s ruling should apply to contradictory affidavits of retained, nonparty
experts to prevent the use of a self-serving affidavit to defeat summary judgment.
If a retained, nonparty expert is permitted to defeat summary judgment at the
eleventh hour by changing his or her opinions without a sufficient explanation,
summary judgment will be rendered meaningless.
       {¶ 35} We are further persuaded by the reasoning of the Seventh Circuit
Court of Appeals in extending the comparable federal sham-affidavit doctrine to
retained, nonparty experts:
       {¶ 36} “We can think of no reason, however, not to apply this rule to the
present case involving the testimony and affidavit of the plaintiff’s sole expert



                                         9
                             SUPREME COURT OF OHIO




witness. The purpose of summary judgment motions—‘to weed out unfounded
claims, specious denials, and sham defenses,’ Babrocky [v. Jewel Food Co.
(C.A.7, 1985)], 773 F.2d [857] at 861—is served by a rule that prevents a party
from creating issues of credibility by allowing one of its witnesses to contradict
his own prior testimony. Id. (quoting Camfield Tires, Inc. v. Michelin Tire Corp.,
719 F.2d 1361, 1366 (8th Cir. 1983)).” Adelman-Tremblay v. Jewel Cos. (C.A.7,
1988), 859 F.2d 517, 521.
       {¶ 37} Similarly, we can think of no reason that the Byrd doctrine should
not be applied to retained, nonparty experts.
       {¶ 38} We hold that an affidavit of a retained, nonparty expert
contradicting the former deposition testimony of that expert and submitted in
opposition to a pending motion for summary judgment does not create a genuine
issue of material fact to prevent summary judgment unless the expert sufficiently
explains the reason for the contradiction.
                C. Application of Byrd to Dr. Sickles’s Testimony
       {¶ 39} Dr. Aggarwal asks this court to apply the Byrd analysis in this case
and hold that Dr. Sickles’s affidavit contradicted his deposition testimony without
sufficient explanation for the inconsistency. Pettiford counters that Dr. Sickles’s
affidavit merely supplemented his deposition testimony.
       {¶ 40} The determination of whether Dr. Sickles’s affidavit contradicted
his deposition without a sufficient explanation for the alleged contradiction is a
factual determination that is properly made by the trier of fact. The trial court did
not expound on its reasoning for granting Dr. Aggarwal’s motion for summary
judgment and never ruled on the motion to strike Dr. Sickles’s affidavit, and the
appellate court declined to apply the Byrd analysis. In light of our clarification of
Byrd’s applicability, the appropriate course is to remand this matter to the trial
court to apply the analysis set forth herein. Accordingly, we remand this cause to
the trial court to now engage in that analysis.



                                          10
                               January Term, 2010




                                      Conclusion
       {¶ 41} For the foregoing reasons, we hold that an affidavit of a retained,
nonparty expert contradicting the former deposition testimony of that expert and
submitted in opposition to a pending motion for summary judgment does not
create a genuine issue of material fact to prevent summary judgment unless the
expert sufficiently explains the reason for the contradiction. We reverse the
judgment of the court of appeals and remand this matter to the trial court for
further proceedings consistent with this court’s opinion.
                                                               Judgment reversed
                                                             and cause remanded.
       LUNDBERG STRATTON, O’DONNELL, LANZINGER, and CUPP, JJ., concur.
       BROWN, C.J., concurs in part and dissents in part.
       PFEIFER, J., dissents and would affirm the judgment of the court of
appeals.
                              __________________
       BROWN, C.J., concurring in part and dissenting in part.
       {¶ 42} I agree with the majority that this matter should be remanded to the
trial court for further proceedings. However, because I find that the majority’s
consideration of whether to extend Byrd v. Smith, 110 Ohio St.3d 24, 2006-Ohio-
3455, 850 N.E.2d 47, is premature, I dissent from the majority’s extension of
Byrd to retained, nonparty experts.
       {¶ 43} The parties disagree as to whether Dr. Sickles’s affidavit
contradicted or merely supplemented his deposition testimony. The trial court’s
summary judgment decision completely fails to address this issue. The trial court
also failed to rule upon Dr. Aggarwal’s motion to strike Dr. Sickles’s affidavit,
which was based upon Dr. Aggarwal’s assertion that the affidavit contradicted the
deposition testimony.




                                          11
                             SUPREME COURT OF OHIO




        {¶ 44} Because the court of appeals held that Byrd was inapplicable to
nonparties, a finding of whether Dr. Sickles’s affidavit contradicted his deposition
testimony was unnecessary to the appellate decision. Pettiford v. Aggarwal, 186
Ohio App.3d 705, 2009-Ohio-3642, 930 N.E.2d 351, at ¶ 38. However, each of
the appellate opinions expressed a view regarding the nature of Dr. Sickles’s
affidavit and deposition testimony.             The lead opinion recognized that
“contradictions do exist between the deposition of Dr. Sickles and his subsequent
affidavit.”    Id.   The concurring opinion stated that Dr. Sickles’s affidavit
statements were “not unambiguously inconsistent with his prior deposition
testimony.” Id. at ¶ 46 (Grady, J., concurring). The dissenting opinion stated that
Dr. Sickles’s affidavit was “a complete contradiction.” Id. at 67 (Donovan, P.J.,
dissenting).
        {¶ 45} From the record, it is clear that the nature of Dr. Sickles’s affidavit
and deposition testimony has not been addressed explicitly by the lower courts. I
agree with the majority that the determination of whether a contradiction exists
should be made by the trial court. Therefore, I would remand this matter to the
trial court for a determination of whether a contradiction exists. I find that no
discussion of whether to extend the holding of Byrd to retained, nonparty experts
is warranted until there has been a clear determination that the affidavit
contradicts, not merely supplements, the deposition testimony.
                               __________________
        Lawrence J. White, for appellee.
        Arnold, Todaro & Welch Co., L.P.A., and Kevin W. Popham, for
appellant.
                            ______________________




                                           12